     Case 5:21-cv-00057-C Document 1 Filed 03/05/21                   Page 1 of 5 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

 ORVILLE WILLIAMS,                                 § Case No.:
                                                   §
                     Plaintiff,                    §
                                                   §
                      – vs –                       § PLAINTIFF’S COMPLAINT AND
                                                   § DEMAND FOR JURY TRIAL
 NELSON CRUZ & ASSOCIATES,                         §
                                                   §
                    Defendant.                     §
                                                   §

                                           COMPLAINT

       NOW COMES Plaintiff, ORVILLE WILLIAMS (“Plaintiff”), through his attorneys,

hereby alleges the following against Defendant, NELSON CRUZ & ASSOCIATES

(“Defendant”):

                                        Nature of the Action

       1.        This action is brought by Plaintiff pursuant to the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

       2. The Texas Debt Collection Act (“TDCA”), Tex. Fin. Code § 392.001 et seq.

                                               Parties

       3.        Plaintiff is a natural person residing, in Lubbock, Texas sitting in the County of

Lubbock, and is otherwise sui juris.

       4.        Plaintiff is a consumer as defined by 15 U.S.C. § 1692a (3) and Tex. Fin. Code §

392.001.

       5.        Defendant is a Texas corporation conducting business in the State of Texas and

has its principal place of business in Dallas, Texas.

       6.        Defendant is a debt collector as defined by 15 U.S.C. § 1692a (6) and Tex. Fin.


                                                  -1-

                                       PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00057-C Document 1 Filed 03/05/21                   Page 2 of 5 PageID 2



Code § 392.001 who sought to collect a consumer debt from Plaintiff.

       7.      Defendant acted though its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers.

                                      Jurisdiction and Venue

       8.      Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states

that such actions may be brought and heard before “any appropriate United States district court

without regard to the amount in controversy.”

       9.      Supplemental jurisdiction over the TDCA arises under 28 U.S.C. § 1367.

       10.     Because Defendant conducts business in Texas, personal jurisdiction is

established.

       11.     Venue is proper in the United States District Court Northern District of Texas

pursuant to 28 U.S.C § 1391(b)(2) because Plaintiff resides within this District and a substantial

part of the events or omissions giving rise to the herein claims occurred within this District.

                                       Factual Allegations

       12.     On or around June 25, 2020, Defendant placed a collection call to Plaintiff in

connection with its attempts to collect an alleged debt.

       13.     The alleged debt arises from transactions for personal, family, and household

purposes.

       14.     Defendant called Plaintiff at telephone number (806) 535-XXXX.

       15.     On or around June 25, 2020, Defendant placed a collection call to Plaintiff and

left a message on Plaintiff’s voicemail.

       16.     The voicemail message stated:

       Yes, my name is Mr. Gonzales, you’ve reached my office. If you can return my
       call at 1 (888) 757-3930 and speak to Mr. Gonzales at extension 523 in regard to a


                                                 -2-

                                      PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00057-C Document 1 Filed 03/05/21                  Page 3 of 5 PageID 3



        case pending matter and speak to Mr. Gonzales. Thank you.

        17.     In the voicemail message, Defendant failed to meaningfully disclose its identity,

the nature of the call, or state that it was a debt collector.

        18.     In the voicemail message, Defendant directed Plaintiff return its call by calling

telephone number (888) 757-3930, which is a number assigned to Defendant.

        19.     Defendant’s reference to a “case pending” was false, deceptive, and/or misleading

as no legal action was “pending” nor did Defendant intend to take any legal action at the time it

left the voicemail message.

        20.     Defendant withheld the true purpose and nature of its call, and used false,

deceptive, and misleading representations, in connection with its attempts to collect payment

from Plaintiff on the alleged debt.

        21.     Defendant is engaging in conduct the natural consequence of which is to harass,

oppress, and abuse Plaintiff in connection with attempting to collect on a debt by failing to

meaningfully disclose its identity in phone calls.

        22.     Defendant is also using false, deceptive and misleading means in connection with

attempting to collect a debt by not identifying the purpose of its phone calls or that they are an

attempt to collect a debt.

                                    FIRST CAUSE OF ACTION

              DEFENDANT VIOLATED THE FDCPA 15 U.S.C. § 1692 et seq.

        23.     Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-22.

        24.     Defendant’s violations of the FDCPA include, but are not limited to, the

following:



                                                   -3-

                                       PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00057-C Document 1 Filed 03/05/21                  Page 4 of 5 PageID 4



               a. Defendant violated §1692(d) of the FDCPA by engaging in conduct of which

                   the natural result is the abuse and harassment of the Plaintiff;

               b. Defendant violated §1692(d)(6) of the FDCPA by failing to meaningfully

                   disclose its identity;

               c. Defendant violated §1692(e) of the FDCPA by any other false, deceptive, or

                   misleading representation or means in connection with the debt collection;

               d. Defendant violated §1692(10) of the FDCPA by using false represetations

                   and/or deceptive means to attempt to collect an alleged debt; and

               e. Defendant violated §1692(e)(11) of the FDCPA by failing to contain the

                   warning: This is an attempt to collect a debt… communication is from a debt

                   collector.

                                SECOND CAUSE OF ACTION

                  DEFENDANT VIOLATED THE TDCA § 392.001 et seq.

       25.     Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-22.

       26.     Defendant’s violations of the TDCA include, but are not limited to, the

following:

               a. Defendant violated § 392.304(a)(5)(b) of the TDCA by placing a telephone

                   call and failing to disclose Defendant as a debt collector;

               b. Defendant violated § 392.304(a)(8) of the TDCA by misrepresenting the

                   character of the alleged debt or the alleged debt’s status in a judicial

                   proceeding; and

               c. Defendant violated § 392.304(a)(19) of the TDCA by using false, deceptive,



                                                  -4-

                                      PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00057-C Document 1 Filed 03/05/21                  Page 5 of 5 PageID 5



                   or misleading representation or means in connection with the debt collection.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant for the

following:

                                   FIRST CAUSE OF ACTION

    27. Statutory damages of $1000.00 pursuant to 15 U.S.C. § 1692k;

    28. Reasonable attorneys’ fees, costs pursuant to 15 U.S.C. § 1692k; and

    29. Awarding such other and further relief as may be just, proper and equitable.

                                 SECOND CAUSE OF ACTION

    30. Actual damages pursuant to Tex. Fin. Code § 392.403(2) or statutory damages of no less

        than $100 pursuant to § 392.403(2)(3), whichever is greater; and

    31. Reasonable attorney’s fees, costs pursuant to § 392.403(2)(b).

                                    JURY TRIAL DEMAND

       Plaintiff demands a jury trial on all issues so triable.



                                                       Respectfully submitted,

Dated: March 5, 2021                                   By: /s/ Adam T. Hill
                                                       Adam T. Hill
                                                       The Law Offices of Jeffrey Lohman, P.C.
                                                       28544 Old Town Front Street, Suite 201
                                                       Temecula, CA 92880
                                                       T: (657) 236-92590
                                                       F: (602) 857-8207
                                                       E: AdamH@jlohman.com

                                                       Attorneys for Plaintiff,
                                                       ORVILLE WILLIAMS




                                                 -5-

                                     PLAINTIFF’S COMPLAINT
